Case 2:20-cv-04450-CBM-PVC Document 137 Filed 12/10/20 Page 1 of 4 Page ID #:5359




    1   Terry W. Bird – Bar No. 49038
           tbird@birdmarella.com
    2   Dorothy Wolpert – Bar No. 73213
           dwolpert@birdmarella.com
    3   *Naeun Rim – Bar No. 263558
           nrim@birdmarella.com
    4   Shoshana E. Bannett – Bar No. 241977
           sbannett@birdmarella.com
    5   Kate S. Shin – Bar No. 279867
           kshin@birdmarella.com
    6   Oliver Rocos – Bar No. 319059
          orocos@birdmarella.com
    7   Christopher J. Lee – Bar No. 322140
           clee@birdmarella.com
    8   Jimmy Threatt – Bar No. 325317
           jthreatt@birdmarella.com
    9   BIRD, MARELLA, BOXER, WOLPERT,
        NESSIM, DROOKS, LINCENBERG &
   10   RHOW, P.C.
        1875 Century Park East, 23rd Floor
   11   Los Angeles, California 90067-2561
        Tel: (310) 201-2100 / Fax: (310) 201-2110
   12
        Peter J. Eliasberg – Bar No. 189110         Donald Specter – Bar No. 83925
   13      peliasberg@aclusocal.org                    dspecter@prisonlaw.com
        Peter Bibring – Bar No. 223981              Sara Norman – Bar No. 189536
   14      pbibring@aclusocal.org                      snorman@prisonlaw.com
        ACLU FOUNDATION OF SOUTHERN                 PRISON LAW OFFICE
   15   CALIFORNIA                                  1917 Fifth Street
        1313 West 8th Street                        Berkeley, California 94710
   16   Los Angeles, CA 90017                       Telephone: (510) 280-2621
        Tel: (213) 977-9500 / Fax: (213) 977-5297   Facsimile: (510) 280-2704
   17
        Attorneys for Plaintiff-Petitioners
   18
   19                        UNITED STATES DISTRICT COURT
   20        CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   21
   22 YONNEDIL CARROR TORRES,                     CASE NO. 2:20-cv-04450-CBM-PVCx
      et al.,
   23                                             JOINT STATUS REPORT RE:
                  Plaintiff-Petitioners,          MAGISTRATE JUDGE
   24
              vs.                                 Assigned to Hon. Consuelo B. Marshall
   25
      LOUIS MILUSNIC, in his capacity as
   26 Warden of Lompoc, et al.,
   27               Defendant-Respondents.
   28

                                        JOINT STATUS REPORT
Case 2:20-cv-04450-CBM-PVC Document 137 Filed 12/10/20 Page 2 of 4 Page ID #:5360




    1         Plaintiff-Petitioners (“Petitioners”) Yonnedil Carror Torres, Vincent Reed,
    2 Felix Samuel Garcia, Andre Brown, and Shawn L. Fears, individually and on behalf
    3 of all others similarly situated, and Defendant-Respondents (“Respondents”) Louis
    4 Milusnic and Michael L. Carvajal, by and through counsel of record, hereby submit
    5 this Joint Status Report relating to their consent to proceed before a magistrate judge
    6 for all purposes, and specific issues Petitioners want to bring before Magistrate
    7 Judge Castillo.
    8 I.      Magistrate Jurisdiction
    9         In the November 23, 2020 Rule 26(f) Report (Dkt. No. 127), as well as during
   10 the November 24, 2020 status conference and in a notice filed on November 24,
   11 2020 (Dkt. No. 129), the Parties jointly consented to proceeding for all purposes
   12 before Magistrate Judge Castillo, the assigned magistrate judge in this action. On
   13 November 30, 2020, the Court issued a minute order (Dkt. No. 130) stating that “if
   14 the Magistrate Judge selected is not on the consent list[,] the parties will agree to
   15 another Magistrate Judge that is on the list.” Respondents therefore remain willing
   16 to consent to a magistrate judge on the consent list for all purposes.
   17         On November 30, 2020, the Court’s Courtroom Deputy, Yolanda Skipper,
   18 emailed the Parties to meet and confer as to consenting to a magistrate judge on the
   19 consent list. Petitioners’ counsel, Oliver Rocos, responded to the email (without
   20 copying Respondents), referred to the Parties’ agreement and discussion with Judge
   21 Marshall that the matter would be assigned to Magistrate Judge Castillo, and asked
   22 whether there was a mechanism for effectuating that agreement. On December 1,
   23 2020, Ms. Skipper responded to Mr. Rocos’s email, copying Respondents’ counsel,
   24 that the matter could not proceed before Magistrate Judge Castillo but could only
   25 proceed before Judge Marshall or a magistrate judge on the consent list. Having
   26 considered the issue, Petitioners have informed Respondents that they do not
   27 consent to proceeding before a magistrate judge on the consent list. Accordingly,
   28 Petitioners understand this action will remain before Judge Marshall.

                                                  2
                                         JOINT STATUS REPORT
Case 2:20-cv-04450-CBM-PVC Document 137 Filed 12/10/20 Page 3 of 4 Page ID #:5361




    1 II.    Issues To Be Presented To Magistrate Judge Castillo
    2        During the November 24, 2020 status conference, the Court stated that it
    3 would refer to Magistrate Judge Castillo those unresolved issues identified in the
    4 November 16, 2020 Joint Status Report (Dkt. No. 120) and Joint List of Issues To
    5 Be Addressed at Status Conference (Dkt. No. 121). Petitioners request the Court
    6 issue an order directing those issues be resolved by Magistrate Judge Castillo so that
    7 the parties can address them before him.
    8        Respondents maintain that the best course of action is for Petitioners to brief
    9 the issues they want Judge Castillo to consider and schedule those issues for hearing
   10 under the local rules, which would allow Judge Castillo to be fully informed in
   11 considering any issues Petitioners want to bring to his attention.
   12
   13
   14                                      Respectfully Submitted,
   15 DATED: December 10, 2020             Terry W. Bird
                                           Dorothy Wolpert
   16
                                           Naeun Rim
   17                                      Shoshana E. Bannett
                                           Kate S. Shin
   18
                                           Oliver Rocos
   19                                      Christopher J. Lee
                                           Jimmy Threatt
   20
                                           Bird, Marella, Boxer, Wolpert, Nessim,
   21                                      Drooks, Lincenberg & Rhow, P.C.
   22
   23                                      By:         /s/ Naeun Rim
   24                                                        Naeun Rim
                                                 Attorneys for Plaintiff-Petitioners
   25
   26
   27
   28

                                                  3
                                        JOINT STATUS REPORT
Case 2:20-cv-04450-CBM-PVC Document 137 Filed 12/10/20 Page 4 of 4 Page ID #:5362




    1   Dated: December 10, 2020                 Respectfully submitted,
    2                                            NICOLA T. HANNA
                                                 United States Attorney
    3                                            DAVID M. HARRIS
                                                 Assistant United States Attorney
    4                                            Chief, Civil Division
                                                 JOANNE S. OSINOFF
    5                                            Assistant United States Attorney
                                                 Chief, General Civil Section
    6
    7                                               /s/ Jasmin Yang
                                                 KEITH M. STAUB
    8                                            CHUNG H. HAN
                                                 DANIEL A. BECK
    9                                            JASMIN YANG
                                                 PAUL B. GREEN
   10                                            Assistant United States Attorney
   11                                            Attorneys for Respondents
   12
   13 and on*Pursuant   to Local Rule 5-4.3.4(2), the filer attests that all signatories listed,
             whose behalf the filing is submitted, concur in the filing’s content and have
   14 authorized the filing
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                    4
                                          JOINT STATUS REPORT
